Citation Nr: 1117706	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to an increased disability rating for hemorrhoids, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims files.

The issue of entitlement to an increased disability rating for hemorrhoids is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  In an unappealed November 2006 rating decision, the Veteran's claim of entitlement to service connection for a cervical spine disability was denied.

2.  The evidence associated with the claims file subsequent to the November 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine disability.

3.  A cervical spine disability, characterized as cervical spondylolisthesis or post-traumatic arthritis, is etiologically related to the Veteran's active service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A cervical spine disability, characterized as cervical spondylolisthesis or post-traumatic arthritis, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish his entitlement to the benefits sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for cervical spine disability in June 2006.  The claim was denied in a November 2006 rating decision on the basis that the Veteran had congenital defects of the spine and no cervical spine disability related to his active service.

The evidence of record at the time of the November 2006 rating decision included the following: the Veteran's service treatment records (STRs), showing that the Veteran was in a motor vehicle accident (MVA) in 1993 and complained in service of posterior neck pain.  X-rays showed multiple congenital abnormalities of the cervical spine, including blocked vertebrae, bifid vertebral spines and the presence of hemivertebra.  CT of the remainder of the spine showed no abnormalities.  The remaining STR's were characterized as silent for any related complaints or findings.  

Post service treatment records showed treatment for neck pain in 2000.  X-rays at that time showed multiple congenital anomalies.  The report of a November 2006 VA examination shows that the examiner diagnosed status post neck sprain with some residual pain, more probably than not post-traumatic arthritis.

The evidence that has been received since the November 2006 rating decision includes the report of a VA MRI of the Veteran's cervical spine in May 2008 showing that he was found to have post-traumatic grade 1 spondylolisthesis of C6 on C7, which the radiologist believed was probably related to the MVA in service.  This medical evidence linking acquired pathology of the cervical spine to the Veteran's active service is clearly new and material.  Accordingly, reopening of the claim is in order.





Reopened Claim

As noted above, the Veteran was in a MVA in service.  He developed neck pain as a result of the accident.  He has credibly testified that he has had chronic neck pain since the accident.  The November 2006 VA examination report and the May 2008 MRI report both support the Veteran's claim that he has acquired cervical spine pathology as a result of the MVA.  

Although a June 2009 VA examiner has opined that it is less likely than not that the Veteran's current cervical spine disability is related to the in-service MVA, the examiner based this opinion on the fact that STRs only documented a complaint of neck pain on one occasion.  As stated above, the Board has found the Veteran's testimony concerning the onset of neck pain in service and a continuity of symptomatology following service to be credible.  Therefore, the Board rejects the basis for the June 2009 examiner's opinion.  

In light of the Veteran's credible testimony and the medical evidence linking his cervical spine disability to service, the Board concludes that the preponderance of the evidence supports the Veteran's claim.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for cervical spine disability is granted.

Entitlement to service connection for a cervical spine disability, characterized as cervical spondylolisthesis or post-traumatic arthritis, is granted.





REMAND

The Board finds additional development is warranted before the Board decides the claim for and increased disability rating for hemorrhoids.

At his Travel Board hearing before the undersigned, the Veteran stated that he was receiving current treatment for his hemorrhoids from his local VA medical centers (VAMC's).  Although electronic records were obtained after the hearing and associated with the claims folder with a waiver of RO consideration, these only show treatment through April 2009.  The Veteran's testimony suggests more recent treatment records are available.  In addition, the Board notes that the most recent examination for hemorrhoids was in November 2009.  The Veteran has testified in essence that his hemorrhoids are worse than indicated in this examination report and that his symptoms have increased.  

The VCAA requires that VA make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  VA is also obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Accordingly, additional VA examination is necessary at this point to determine the current severity of the hemorrhoids.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's service-connected hemorrhoids during the period of this claim, to include VA outpatient records for the period since April 2009.

2.  Then, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the current degree of severity of the service-connected hemorrhoids.  The claims folders must be made available to and reviewed by the examiner.

All indicated studies should be performed, and the examination report should provide medical findings in terms conforming to the applicable rating

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


